Name: Commission Regulation (EEC) No 1162/82 of 14 May 1982 amending Regulation (EEC) No 1605/8 opening an invitation to tender for the levy and/or refund for the export of barley to countries of Zones I, IIa, III, IV, V, VI, VIIa, VIIc and the German Democratic Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/30 Official Journal of the European Communities 15 . 5 . 82 COMMISSION REGULATION (EEC) No 1162/82 of 14 May 1982 amending Regulation (EEC) No 1605/81 opening an invitation to tender (or the levy and/or refund for the export of barley to countries of Zones I, Ila, III, IV, V, VI , Vila, VIIc and the German Democratic Republic the export of barley to countries of Zones I , Ila, III , IV, V, VI, Vila, VIIc and the German Democratic Republic was opened ; whereas in view of the present situation the invitation to tender should be closed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808 /81 (2), Having regard to Council Regulation (EEC) No 2747/75 of 29 October 1975 laying down general rules to be applied in the event of the cereals market being disturbed (3), as last amended by Regulation (EEC) No 2560/77 (4), and in particular Article 2 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (*), and in particular Article 5 thereof, Whereas by Commission Regulation (EEC) No 1605/81 of 16 June 1981 (6), an invitation to tender for HAS ADOPTED THIS REGULATION : Article 1 The date specified in Article 1 (3) of Regulation (EEC) No 1605/81 shall be replaced by '31 May 1982'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , (2) OJ No L 382, (3) OJ No L 281 , 1 . 11 . 1975, p . 1 . 31 . 12 . 1981 , p . 37 . 1 . 11 . 1975, p . 82. 28 . 11 . 1977, p . 1 . 1 . 11 . 1975, p . 78 . 17. 6 . 1981 , p . 19 . (4) OJ No L 303, 0 OJ No L 281 , (6) OJ No L 159 ,